UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK DOWNEY,

                                 Plaintiff,
                                                                    19-CV-5985 (CM)
                     -against-
                                                                         ORDER
UNITED STATES OF AMERICA,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. On August 2, 2019, the Court consolidated this action

with Downey v. United States, ECF 1:19-CV-6646, 2, dismissed the actions as frivolous, and

noted that Plaintiff has filed 28 actions in United States District Courts nationwide, and that

many of these actions have been deemed frivolous or meritless. (ECF No. 5 at 3.) The Court

noted further that from June 19, 2019, through July 17, 2019, Plaintiff filed 18 complaints that

are substantially similar to this complaint, and that Plaintiff was barred by the United States

District Court for the Eastern District of Virginia from filing any new civil action or pleadings in

any closed actions in that court without first obtaining permission, see Downey v. United States,

No. 19-CV-0233 (E.D. Va. Mar. 26, 2019) (Id. at 4.)

       The Court therefore ordered Plaintiff to show cause by declaration within thirty days why

he should not be barred from filing further actions in forma pauperis (IFP) in this Court without

prior permission. Plaintiff filed his declaration on August 13, 2019, see ECF No. 6, and by order

dated August 20, 2019, the Court held that Plaintiff’s arguments against imposing the bar order

were insufficient, barred Plaintiff from filing future civil actions IFP in this Court without first

obtaining from the Court leave to file, and further warned that the continued submission of
vexatious, frivolous, or otherwise nonmeritorious documents may result in the imposition of

additional sanctions, including monetary penalties. See ECF No. 7.

       On August 30, 2019, Plaintiff filed a “Sample Complaint to Terminate Bar Order,”

challenging the August 20, 2019 bar order.

       The Court liberally construes this submission as a motion under Fed. R. Civ. P. 59(e) to

alter or amend judgment and a motion under Local Civil Rule 6.3 for reconsideration, and, in the

alternative, as a motion under Fed. R. Civ. P. 60(b) for relief from a judgment or order. See

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v.

Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The solicitude afforded to pro se litigants takes a

variety of forms, including liberal construction of papers, “relaxation of the limitations on the

amendment of pleadings,” leniency in the enforcement of other procedural rules, and “deliberate,

continuing efforts to ensure that a pro se litigant understands what is required of him”) (citations

omitted). After reviewing the arguments in Plaintiff’s submission, the Court denies the motion.

                                          DISCUSSION

       The standards governing Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 are the same.

R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009). The movant must

demonstrate that the Court overlooked “controlling law or factual matters” that had been

previously put before it. Id. at 509 (discussion in the context of both Local Civil Rule 6.3 and

Fed. R. Civ. P. 59(e)); see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258-59 (S.D.N.Y.

2009). “Such motions must be narrowly construed and strictly applied in order to discourage

litigants from making repetitive arguments on issues that have been thoroughly considered by the

court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y.

2000); see also SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d 206

(S.D.N.Y. 2009) (“A motion for reconsideration is not an invitation to parties to ‘treat the court’s
                                                 2
initial decision as the opening of a dialogue in which that party may then use such a motion to

advance new theories or adduce new evidence in response to the court’s ruling.’”) (internal

quotation and citations omitted).

        Plaintiff attaches to his submission a complaint captioned for the “US District Court-

Middle; NC-Greensboro-Madison.” He seeks to “have the Court review the Sample Complaint

and confirm that the enclosed Complaint conforms to the Courts standards, policies and

procedural guidelines for an acceptable Complaint.” (ECF No. 9 at 2.) He asserts further that

“[i]t will Not be filed in the Court.” (Id.)

        Plaintiff has failed to demonstrate in his motion that the Court overlooked any controlling

decisions or factual matters with respect to the dismissed action. Plaintiff’s motion under Fed. R.

Civ. P. 59(e) and Local Civil Rule 6.3 is therefore denied.

        Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

        (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
        evidence that, with reasonable diligence, could not have been discovered in time
        to move for a new trial under Rule 59(b); (3) fraud (whether previously called
        intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
        party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
        discharged; it is based on an earlier judgment that has been reversed or vacated; or
        applying it prospectively is no longer equitable; or (6) any other reason justifying
        relief.

Fed. R. Civ. P. 60(b).

        The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to allege facts demonstrating that any of the grounds listed in the

first five clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses

is denied.




                                                  3
       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to allege any facts demonstrating that

extraordinary circumstances exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann

v. United States, 340 U.S. 193, 199-202 (1950).

                                          CONCLUSION

       Accordingly, Plaintiff’s motion for reconsideration (ECF No. 9) is denied.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The warning that further warned that the continued submission of vexatious, frivolous, or

otherwise nonmeritorious documents may result in the imposition of additional sanctions,

including monetary penalties remains in effect. See 28 U.S.C. § 1651.

       Plaintiff’s case in this Court under Docket No. 19-CV-5985 (CM) is closed. The Court

will only accept for filing documents that are directed to the Second Circuit Court of Appeals. If

Plaintiff files other documents that are frivolous or meritless, the Court will direct Plaintiff to

show cause why Plaintiff should not be barred from filing further documents in this action.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.
                                                   4
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     September 3, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 5
